OPINION — AG — UNDER THE PROVISIONS OF SENATE BILL NO. 490, 37TH LEG., AND OTHER LAW GOVERNING THE OKLAHOMA TEACHERS' RETIREMENT SYSTEM, A MEMBER IS ELIGIBLE FOR RETIREMENT UPON ATTAINING THE AGE OF FIFTY-EIGHT (58) OR UPON ACHIEVING THIRTY (30) YEARS CREDITABLE SERVICE, EXCEPT THAT MEMBER RETIRING BEFORE AGE FIFTY EIGHT UPON THE COMPLETION OF THIRTY YEARS CREDITABLE SERVICE RECEIVE BENEFITS WHICH ARE ACTUARIALLY ADJUSTED TO COMPENSATE FOR RECEIVING BENEFITS OVER A LONGER PERIOD OF TIME. CITE: 70 O.S. 1979 Supp., 17-105(1)(1) [70-17-105], 70 O.S. 1979 Supp., 17-101 [70-17-101], 70 O.S. 1979 Supp., 17-101(24) [70-17-101] (JOHN F. PERCIVAL)